Citation Nr: 0807731	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-12 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for anxiety disorder.

2.  Entitlement to service connection for bilateral pterygium 
as secondary to service-connected conjunctivitis.  

3.  Entitlement to service connection for bilateral decreased 
vision as secondary to service-connected conjunctivitis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1964 until March 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.



FINDINGS OF FACT

1.  In an unappealed June 1974 rating decision, the RO denied 
service connection for anxiety disorder, finding there was 
not medical evidence relating a post-service diagnosis of 
psychiatric disorder to service.

2.  The evidence added to the record since June 1974, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim.

3.  The competent evidence of record does not show that the 
veteran's current bilateral pterygium was caused by his 
service-connected conjunctivitis.

4.  The competent evidence of record does not show that the 
veteran's current bilateral vision loss was caused by his 
service-connected conjunctivitis.





CONCLUSIONS OF LAW

1.  The June 1974 rating decision that denied service 
connection for anxiety disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007). 

2.  The evidence received subsequent to the June 1974 rating 
decision is not new and material, and the requirements to 
reopen service connection for anxiety disorder have not been 
met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2007).

3.  Bilateral pterygium was not proximately due to or the 
result of the veteran's service-connected conjunctivitis and 
was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  Bilateral vision loss was not proximately due to or the 
result of the veteran's service-connected conjunctivitis and 
was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Board observes that rating decisions denying service 
connection for a psychiatric disorder were issued in April 
1972 and June 1974.  The veteran did not appeal those 
decisions, and they became final.  See 38 C.F.R. § 7105.  In 
January 2005, the veteran claimed service connection for 
insomnia, which was construed as a request to reopen service 
connection for a psychiatric disorder.  The request to reopen 
was denied in an April 2005 rating action which is the 
subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration here is whether new and material evidence has 
been received since the final June 1974 rating decision to 
reopen the claim.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, the veteran's psychiatric claim was last 
finally considered in June 1974.  At that time, the evidence 
of record included service medical records and post-service 
reports of VA examination.  The service medical records 
showed no treatment for anxiety, insomnia, or any other 
psychiatric disorder.  The veteran did indicate trouble 
sleeping, and nervous trouble in a report of medical history 
completed at separation.  However, the objective findings at 
the March 1966 separation examination were normal.  Post-
service VA examination in February 1972 contained a diagnosis 
of anxiety neurosis.  A subsequent VA examination in April 
1974 diagnosed schizophrenic reaction.  Neither report 
causally related the veteran's psychiatric disorders to 
active service.  Because there was no competent evidence 
causally relating the post-service diagnoses to the veteran's 
active duty, the RO denied the claim in June 1974.  

Evidence added to the record since the time of the last final 
rating decision in June 1974 includes a February 1975 VA 
psychiatric examination report that reflects a history of 
nervousness in service, and a current diagnosis of 
neurasthenoid neurosis.  

Evidence added to the record since the time of the last final 
rating decision in June 1974 includes an October 2002 VA 
psychiatric examination, which contained a diagnosis of 
anxiety disorder, not otherwise specified.  

The evidence detailed above was not previously before agency 
decisionmakers.  
However, because it merely reflects post-service psychiatric 
diagnosis, which had already been shown in June 1974, and 
does not include a medical nexus opinion that tends to relate 
the diagnosed psychiatric disorder to service, it is 
cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the claim.  For 
these reasons, the Board finds that the evidence added to the 
claims file subsequent to June 1974 does not meet the 
criteria for new and material evidence under 38 C.F.R. 
§ 3.156(a).  Accordingly, the veteran's request to reopen the 
previously denied claim must fail.  

II.  Secondary Service Connection

The veteran is seeking entitlement to service connection for 
bilateral pterygium and bilateral decreased vision, both 
claimed as secondary to his service-connected conjunctivitis.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the present case, there is no dispute as to current 
disability.  Indeed, VA examination in March 2005 reveals a 
diagnosis of bilateral pterygium, as well as bilateral vision 
loss.  It is also not in dispute that the veteran is service 
connected for conjunctivitis.  The sole question for 
consideration, then, is whether the competent evidence of 
record indicates that the pterygium and vision loss are 
proximately due to or the result of the service-connected 
disability, or were aggravated by the service-connected 
disability.  

Here, the claims file does not contain any competent opinion 
attributing the bilateral ptergyium or bilateral vision loss 
to conjunctivitis.  In fact, the VA examiner in March 2005 
reached the opposite conclusion.  The VA examiner stated that 
active conjunctivitis was not even found upon objective 
examination.  No other competent evidence of record finds 
that the veteran's service-connected conjunctivitis caused or 
aggravated his pterygium or vision loss.  Therefore, his 
claims of entitlement to secondary service connection must 
fail.  

The veteran is competent to relate any symptoms that he 
experiences at any time, as these symptoms are capable of lay 
observations.  With regard to the medical question of whether 
his service-connected conjunctivitis caused his bilateral 
pterygium and bilateral vision loss, the veteran has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board also considered whether a grant of direct service 
connection for bilateral pterygium and bilateral vision loss 
is appropriate here; however, because no competent evidence 
causally relates the current eye disorders to active service, 
a grant of direct service connection is not warranted here.  
See 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341, 346 
(1999).  Likewise, because there is no competent evidence 
that causally relates bilateral pterygium or bilateral vision 
loss to the veteran's service-connected conjunctivitis, the 
theory of secondary service connection must fail.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Veterans Claims Assistance

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  
       
Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
with respect to the anxiety disorder claim, a February 2005 
notice letter included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

Regarding the remaining claims, the VCAA duty to notify was 
satisfied by way of a letter sent to the appellant in 
February 2005 that informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ letters noted 
above informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a March 2006 and 
July 2006 communications, the RO provided the veteran with 
notice of what type of information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to all issues on appeal.  In 
addition, because the service connection claims are being 
denied, and no initial rating or effective date will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  Based on the foregoing, the Board finds that adequate 
notice was provided to the appellant prior to the transfer 
and certification of the veteran's case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  For the above reasons, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

New and material evidence not having been received, service 
connection for anxiety disorder is not reopened.

Service connection for bilateral pterygium, including as 
secondary to service-connected conjunctivitis, is denied.  

Service connection for bilateral decreased vision, including 
as secondary to service-connected conjunctivitis, is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


